Order filed June 13, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01063-CV
                                   ____________

LAW OFFICE OF JOSEPH ONWUTEAKA, P.C., JOSEPH ONWUTEAKA,
     AND SAMARA PORTFOLIO MANAGEMENT, LLC, Appellants

                                        V.

                          ROLANDA SERNA, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-062344

                                   ORDER

      Appellant’s brief was due April 19, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 28, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM